Case 2:20-cv-05580-CFK Document8 Filed 12/08/20 Page 1 of 1

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 20-5580

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, if opNich A tL) “The ANALE FSO36 © C.

was received by me on (date) | \ iG AO

CH versonally served the summons on the individual at ores Ae. Wy i [mi ACAD Y\ 7 West
enester Pie, Cte. 20d Chadds Fetes asa or

(_] I left the summons at the individual’s residence or usual place of abode with (name)

 

 

, a person of suitable age and discretion who resides there,

on (date) and mailed copy to the individual’s last known address; or

 

[_] I served the summons on (name of individua!) , who Is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

 

 

 

on (date) ; or
(_] I returned the summons unexecuted becejise ; OF
C] Other (specify):
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this in ‘ormation is true.

Date: \\ x ba) Naxs$ “VL

A Server's signature

ames G&- Paine - Yooass Serugr

Printed name and title

2275S. (atm gt. Plrulacko Ip we ae

Server's address

Additional information regarding attempted service, etc:
